Citation Nr: 0028001	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  95-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his doctor


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


REMAND

The RO granted service connection for PTSD by a rating 
decision in July 1993.  The veteran appealed a decision 
increasing his evaluation to 30 percent, and he requested an 
RO hearing in his December 1994 substantive appeal.  That 
hearing was performed in April 1995, and the hearing officer 
increased the veteran's PTSD evaluation to 70 percent by a 
decision of May 1995.

The veteran has expressed his dissatisfaction with the 
determination.  In July 1995, he requested a hearing before a 
member of the Board sitting in Milwaukee.  A review of the 
record reveals that he was not scheduled for this hearing.  
This request is therefore outstanding, and he has not 
withdrawn the request.  As such, further action must be 
undertaken prior to a determination by the Board concerning 
this claim.

The following action should be undertaken by the RO:

At the earliest convenience, the RO 
should schedule the veteran for a hearing 
before a member of the Board sitting in 
Milwaukee.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



